NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

DONALD W. MACPHERSON,
Claimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.

2012-7086

Appeal from the United States Court of Appeals for
Veterans Claims in case no. 08-3660, Judge Mary J.
Schoeien.

ON MOTION

ORDER

D0na1d W. MacPherson moves without opposition for
a 532-day extension of time, until August 6, 2012, to file
his initial brief MacPherson, who is acting pro se in the
matter, also moves without opposition to allow him to file
documents electronically.

Upon consideration thereof,

DONALD MACPHERSON V. SHINSEKI 2
IT ls ORDERED THAT:
The motions are granted

FOR THE COURT

JUL 1 7  /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc`: Donald MacPherson
Sarah Bienkowski, Esq.
526 LED f.gg
“LWEFED§!;!§.PM"
JUL 1 7 2012

JAN HORBAlY
CI.ERK